           Case 3:20-cv-05671-JD Document 82 Filed 10/29/20 Page 1 of 1




                        UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF CALIFORNIA
                                          Civil Minutes


 Date: October 29, 2020                                               Judge: Hon. James Donato

 Time: 32 Minutes

 Case            C-20-05671-JD Epic Games, Inc. v. Google LLC et al
                 C-20-05761-JD Carr v. Google LLC et al
                 C-20-05792-JD Pure Sweat Basketball, Inc. v. Google LLC et al
                 C-20-06772-JD Peekya Services, Inc. v. Google LLC et al


 Attorney(s) for Plaintiff(s):    Elizabeth C. Pritzker/Steve Berman/Yonatan Even/Bonny
                                  Sweeney/Jamie Boyer
 Attorney(s) for Defendant(s):    Brian Rocca/Sujal Shah

 Deputy Clerk: Lisa R. Clark                                        Court Reporter: JoAnn Bryce

                                        PROCEEDINGS

Status Conference -- Held (via Zoom webinar)

                                     NOTES AND ORDERS

Counsel for all of the pending and incoming consumer class action cases are directed to propose
a plan for consolidation into a single action. The motions to appoint interim class counsel in the
consumer cases are terminated without prejudice pending further order, and defendants do not
need to respond to any of the consumer class complaints until the Court directs.

All parties are directed to file by November 6, 2020, a revised and unified scheduling order. The
scheduling order should also contain the parties’ proposed page limits for motion briefs.

Pending further order, the parties should continue to file each docket entry in every case. This
will likely change after consolidation is resolved for the consumer cases.

A further status conference is set for December 3, 2020, at 10:00 a.m.




                                                 1
